


110 HR 3091 IH: Patsy T. Mink Fellowship Act of

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3091
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish the Patsy T. Mink Graduate Fellow
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Patsy T. Mink Fellowship Act of
			 2007.
		2.Patsy
			 MinkTitle VII of the Higher
			 Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end
			 the following new part:
			
				EPatsy T. Mink
				Fellowship
					771.Findings;
				Purpose; Designation
						(a)FindingsThe
				Congress finds the following
							(1)While minority
				college enrollment continues to grow, rising to 28 percent in 1999–2000, the
				employment of women and minorities as faculty in higher education continues to
				lag behind, especially among American Indian and Alaskan Natives, and women of
				color in the professoriate.
							(2)In the fall of
				1999, total employment of faculty in all sectors in instruction and research
				was 1,027,830, only 14 percent of whom were minorities, including 5 percent
				African American; 5 percent Asia/Pacific Islanders; 3 percent Hispanic
				American; and 0.5 percent American Indian/Alaskan Native; with one-half of all
				collegiate faculty being white males and 35 percent white females.
							(3)In the fall of
				1999, African American faculty totaled 53,401, Hispanic American faculty
				totaled 30,961, Asian/Pacific Islander faculty totaled 48,892, and American
				Indian/Alaskan Native faculty were just 4,429 of the 1,027,830 faculty employed
				in all degree-granting institutions of higher education.
							(4)In the Fall of
				1999, women made up over one-third of full-time instructional faculty, ranging
				from 49 percent of faculty at public two-year institutions to less than 30
				percent of faculty at research universities; with men outnumbering women in all
				faculty rank categories except the two less-senior positions of Instructor and
				Lecturer.
							(5)The
				maldistribution and absence of minority faculty frequently places minority
				students in institutional and educational environments in which they encounter
				no teachers, counselors, or advisors, mentor and professional or personal role
				models to ensure student progress and academic success.
							(6)The presence of
				minority and women faculty at all levels in the higher education professoriate
				will help facilitate student access, increase student retention and
				persistence, and strengthen the academic environment for all students.
							(b)PurposeIt
				is the purpose of this part to provide a program of fellowship awards to assist
				highly qualified minorities and women to acquire the terminal masters degree or
				the doctorate degree in academic areas in which such individuals are
				underrepresented for the purpose of entering the higher education
				professoriate.
						(c)Eligible
				InstitutionsFor purposes of
				this part, the term eligible institution means an institution of
				higher education, or a consortium of such institutions, that offers a program
				of post-baccalaureate study leading to a graduate degree.
						(d)DesignationEach
				recipient of a fellowship award from an institution receiving a grant under
				this subpart shall be known as a Patsy T. Mink Graduate
				Fellow.
						772.Program
				authorized
						(a)Grants By
				Secretary
							(1)In
				generalThe Secretary shall make grants to eligible institutions
				of higher education to enable such institutions to make fellowship awards to
				qualified students in accordance with the provisions of this part.
							(2)Priority
				considerationIn making grant awards under this part, the
				Secretary shall consider the applicant institution’s prior experience in
				producing doctorates and terminal masters degree holders who are minorities and
				females, and shall give priority consideration in making grants under this part
				to those institutions with a demonstrated record of producing minorities and
				women who have earned such degrees.
							(b)Distribution and
				amounts of grants
							(1)Equitable
				distributionIn making such grants the Secretary shall, to the
				maximum extent feasible, ensure an equitable geographic distribution of awards
				and an equitable distribution among eligible public and private institutions of
				higher education that apply for grants under this part and that demonstrate the
				institution’s ability to achieve the purpose of this part.
							(2)Special
				RuleTo the maximum extent practical, the Secretary shall award
				at least 50 percent of the amount appropriated pursuant under this part to
				institutions of higher education eligible for assistance under titles III and
				V, or to consortia composed of otherwise eligible institutions of higher
				education and such minority-serving institutions.
							(3)AllocationIn
				making such grants the Secretary shall, consistent with paragraphs (1) and (2),
				allocate appropriated funds to those institutions whose applications indicate
				their ability to significantly increase the numbers of minorities and women
				entering the higher education professoriate and that commit institutional
				resources to the attainment of the purpose of this part. No grant made under
				this part shall support fewer than fifteen degree candidates consistent with
				section 774(b).
							(4)ReallotmentWhenever
				the Secretary determines that an institution of higher education is unable to
				utilize all of the amounts made available to it under this part, the Secretary
				shall, on such dates during the fiscal year as the Secretary may determine,
				reallocate such unused amounts to institutions which demonstrate that they can
				use any reallocated grant funds to make fellowship awards to qualified
				individuals under this part.
							773.
				Applications
						(a)Applications
				requiredAny eligible institution of higher education offering a
				program of post-baccalaureate study leading to a graduate degree that meets the
				purpose of this part may apply for a grant. Each such institution, or
				consortium of eligible institutions (including those institutions specified in
				section 772(b)(2)), may make an application to the Secretary at such time, in
				such manner, and containing or accompanied by such information as the Secretary
				may reasonably require.
						(b)Selection of
				applicationsIn selecting applications for the making grants to
				institutions of higher education, the Secretary shall—
							(1)take into account
				the number and distribution of minority and female faculty nationally, as well
				as the current and projected need for highly-trained individuals in all areas
				of the higher education professoriate;
							(2)take into account
				the number and distribution of minority and female faculty nationally, as well
				as the present and projected need for highly trained individuals in academic
				career fields in which minorities and women are underrepresented in the higher
				education professoriate; and
							(3)consider the need
				to prepare a larger number of minorities and women generally in academic career
				fields of high national priority, especially in areas in which such individuals
				are traditionally underrepresented in college and university faculties.
							774.Fellowship
				terms and conditions
						(a)Selection of
				fellows
							(1)Eligible
				applicantsThe Secretary shall assure that, in awarding
				fellowships from funds made available under this part, grantee institutions
				make fellowship awards to individuals who plan to pursue a career in
				instruction at any institution of higher education that is eligible to
				participate in title IV programs.
							(2)Academic
				progressNotwithstanding paragraph (1), no otherwise eligible
				student selected for support, shall receive a fellowship award—
								(A)during periods in
				which such student is enrolled, unless such student is maintaining satisfactory
				academic progress in, and devoting essentially full-time to, study or research
				in the pursuit of the degree for which the fellowship support was awarded;
				or
								(B)if the student is
				engaged in gainful employment other than part-time employment involved in
				teaching, research, or similar activity determined by the institution to be
				consistent with and supportive of the student’s progress toward the appropriate
				degree.
								(b)Service
				requirement
							(1)Teaching
				requiredEach Patsy T. Mink Graduate Fellow who earns the
				doctoral or terminal masters degree with assistance provided under this part
				shall teach at an eligible institution for one year for each year of fellowship
				assistance received under this part.
							(2)Institutional
				obligationEach institution which receives an award from the
				Secretary under this part, shall provide an assurance that it has inquired of
				and determined the fellowship recipient’s decision to, within 3 years of
				receiving the doctorate or terminal masters degree, begin employment at an
				eligible institution of higher education as required by this part.
							(3)Agreement
				requiredPrior to receiving the initial fellowship award, and
				upon the annual renewal or the fellowship award, a fellow shall sign an
				agreement with the Secretary memorializing this commitment to enter the
				professoriate.
							(4)Consequences of
				failureIf a fellowship recipient fails to honor the service
				requirement of this subsection, the Secretary shall—
								(A)require the
				individual to repay all or the applicable portion of the total fellowship
				amount awarded to the individual by converting the balance due to a loan at the
				interest rate applicable to loans made under part B of title IV; or
								(B)require the
				individual to pay an amount determined by the Secretary to be appropriate,
				except as provided in paragraph (5).
								(5)Modified service
				requirementThe Secretary may waive or modify the service
				requirement of this subsection based on regulations, promulgated pursuant to
				and consistent with criteria which, determine that compliance with the service
				obligation by the fellowship recipient would be inequitable and represent a
				substantial hardship. The Secretary may waive the service requirement
				if—
								(A)compliance by the
				fellowship recipient would be deemed impossible because the individual is
				permanently and totally disabled at the time of the waiver request; or
								(B)compliance by the
				fellowship recipient is based on documentation presented to the Secretary of
				substantial economic or personal hardship, as determined in accordance with
				regulations prescribed by the Secretary.
								(c)Amount of
				fellowship awards
							(1)In
				generalFrom the grants made pursuant to this part, eligible
				institutions shall award stipends to individuals who are awarded fellowships
				under this part. Such stipends shall reflect the purpose of the program
				authorized by this part to encourage highly qualified minorities and women to
				pursue graduate study for the purpose of entering the higher education
				professoriate.
							(2)Awards based on
				needStipends shall be in an amount equal to the level of support
				provided by the National Science Foundation graduate fellowships, except that
				such stipend shall be adjusted as necessary so as not to exceed the fellow’s
				demonstrated need as determined by the institution of higher education where
				the graduate student is enrolled.
							(d)Institutional
				payments
							(1)In
				GeneralThe Secretary shall, in addition to the amounts made
				available to institutions for stipends to individuals under this part, pay to
				grantee institutions of higher education, for each individual awarded a
				fellowship under this part at such institution, an institutional allowance.
				Except as provided for in paragraph (3), such allowance shall be, for academic
				year 2008–2009 and succeeding academic years, the same as the institutional
				payment made for that year under the Graduate Assistance in Areas of National
				Need program in subpart 2 of part A, and shall be adjusted annually thereafter
				in accordance with inflation as determined by the Department of Labor’s
				Consumer Price Index for the previous calendar year.
							(2)Use of
				fundsInstitutional payments may be expended in the discretion of
				the institution, except that such funds shall be used to provide academic
				support and career transition services for participating fellows.
							(3)ReductionThe
				institutional allowance paid under paragraph (1) shall be reduced by the amount
				the institution charges and collects from a fellowship recipient for tuition
				and other expenses as part of the institution’s instructional program.
							(4)Use for overhead
				prohibitedFunds made available pursuant to this part may not be
				used for general operational overhead of the academic department or institution
				receiving funds under this part.
							775.Authorization
				of appropriationsThere are
				authorized to appropriated $25,000,000 for fiscal year 2008 and such sums as
				may be necessary for each of the 5 succeeding fiscal
				years.
					.
		
